On September 25, 1913, the defendant in error filed suit in the county court of Grady county against the plaintiff in error wherein he asks judgment against him in the sum of $72.60, a balance claimed by him to be due upon a note. The defendant in error secured judgment, and an appeal was taken to this court.
A county court has no jurisdiction where the amount involved is $200 or less, Musser v. Baker, 53 Okla. 782, 158 P. 442; Barry v. Easter Drug Co., 53 Okla. 799, 158 P. 443.
We recommend that the judgment of the trial court be set aside, and that the cause be dismissed.
By the Court: It is so ordered.